Shaw, C. J.
The only question in this case is, whether an action on a judgment of the police court of Lowell is barred by the six years’ limitation, in Rev. Sts. c. 120, § 1, or whether it is the judgment of a court of record, saved by the statute, and barred only in twenty years. ”
The court are of opinion that the police court of Lowell is a court of record, and has a jurisdiction different from that of a justice of the peace.
The St. of 1839, c. 73, which was designed to remove doubts in regard to the limitation of actions on judgments of justices of the peace, and fix it at six years, was confined, in terms, to cases of justices of the peace.

Judgment for the plaintiff